Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 07/21/21. Claims 15-31 are pending in this application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The cited art do not disclose: A normally-off heterojunction field-effect transistor, comprising:
a superposition of a first semiconductor layer, of III-N type, and of a second semiconductor layer, of III-N type, so as to form a two-dimensional electron gas at an interface between the first and the second semiconductor layers;
a stack of an n-doped third semiconductor layer making electrical contact with the second semiconductor layer, and of a p-doped fourth semiconductor layer disposed in contact with and on the third semiconductor layer;
a first conductive electrode making electrical contact with the two-dimensional electron gas;
a second conductive electrode, making electrical contact with the fourth semiconductor-layer and separated from the third semiconductor layer by at least one portion of the fourth semiconductor layer;
a dielectric layer disposed against a lateral face of the fourth semiconductor layer; and
a control electrode separated from the lateral face of the fourth semiconductor layer by the dielectric layer, the second conductive electrode being positioned between the first conductive electrode and the control electrode; and
a trench passing through the second semiconductor layer and exposing a lateral face of the second semiconductor layer, wherein
a portion of the control electrode extending extends into the trench and extends through the second semiconductor layer into the first semiconductor layer, and
the portion of the control electrode is disposed to oppose the lateral face of the second
semiconductor layer and is separated from the lateral face of the second semiconductor layer
by the dielectric layer, as recited in amended claim 15. Claims 16-31 depend from claim 15 and are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Discussion of Related Art
Takeya discloses (US 20140332822 A1) a normally off nitride-based transistor, comprising: a source electrode and a drain electrode; a channel layer comprising a charge transfer path between the source electrode and the drain electrode; and a gate electrode configured to control charge transfer of the channel layer, wherein: the channel layer comprises a junction structure of a first conductivity-type nitride semiconductor layer and an intrinsic nitride semiconductor layer such that a fixed turn-off blocking electric field is to be generated in the channel layer between the source electrode and the drain electrode in a turn-off state; and the intrinsic nitride semiconductor layer comprises an intrinsic 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813